Per Curiam:
Catharine A. Teacle devised all her real estate in trust for her husband during his life. They had no children. J. Littleton Teacle, the husband and the appellee in this case, declined to accept under the will, and claimed the estate as tenant by the curtesy. He gets but a life-estate in either event, but he prefers a life-estate unencumbered by the trust. *540His right as tenant by the curtesy must be admitted, unless, as claimed by the appellants, the “ Married Person’s Property Act” of June 3, 1887, P. L. 332, is in the way.
The fifth section of that act enacts that “ a married woman may dispose of her property, real and personal, by last will and testament in writing, signed by her, or manifested by her mart or cross, made by her at the end thereof, in the same manner as if she were unmarried.” It was contended by the appellants that this section enables a married woman to dispose .of her entire estate by will, wholly ignoring any interest of her husband therein, including his right as tenant by the curtesy. This would be a remarkable piece of legislation if capable of such a construction. It would be the more so, from the fact that the same act provides that a married woman shall not convey or mortgage her real estate without the consent of her husband. The plain meaning of the statute is that hereafter a married woman may execute her will in the same manner as if she were single. Prior thereto the law required certain formalities to be observed in the execution of a married woman’s will, which were not necessary in the will of a feme-sole. We think the fifth section was intended to place them upon an equality in this respect. It does not enable her to disinherit her husband.
The decree is affirmed, and the appeal dismissed at the costs of the appellant.